DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 In claim 21, line 5, “forming a first gate spacers” should be changed to “forming first gate spacers”

				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 10, 11, 13 – 17, 19 - 31 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as steps of etching the low-k layer to form a second low-k gate spacer in the second recess, the second low-k gate spacer extending along the protection layer that extends along the sidewall of the first gate; forming an etch stop layer over the first gate, the second low-k gate spacer, and the first source/drain region; forming a first dielectric layer over the etch stop layer; planarizing the first dielectric layer to have a top surface level with the first gate; replacing the first gate with a second gate; forming a second dielectric layer over the second gate and the first dielectric layer; and forming a conductive contact through the first and second dielectric layers to the first source/drain region as recited in claim 10, etching the treated dielectric layer to form a second gate spacer along 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TAN N TRAN/
Primary Examiner, Art Unit 2826